                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

CORNELIA LORENZ,
                                                Case No. 20-cv-13128
                   Petitioner,
                                                Paul D. Borman
v.                                              United States District Judge

BENJAMIN LORENZ,                                Kimberly G. Altman
                                                United States Magistrate Judge
               Respondent.
______________________________/

         ORDER ADOPTING MAGISTRATE JUDGE ALTMAN’S
         MAY 11, 2021 REPORT AND RECOMMENDATION ON
          RESPONDENT’S MOTION TO DISMISS (ECF NO. 16)

      On May 11, 2021, Magistrate Judge Kimberly G. Altman issued a Report and

Recommendation to deny Respondent Benjamin Lorenz’s Motion to Dismiss. (ECF

No. 16, Report and Recommendation.)

      Having reviewed the Report and Recommendation, and there being no timely

objections from any party under 28 U.S.C. § 636(b)(1) and E.D. Mich L. R. 72.1(d),

the Court ORDERS that:

      (1) Magistrate Judge Altman’s May 11, 2021 Report and Recommendation

(ECF No. 16) is ADOPTED; and
      (2) Respondent’s Motion to Dismiss (ECF No. 10) is DENIED.



IT IS SO ORDERED.

                                         s/Paul D. Borman
Dated: June 2, 2021                      Paul D. Borman
                                         United States District Judge




                                        2
